DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
This action is pursuant to the claims filed on August 27, 2021. Claims 1-4 and 6-21 are pending. Claim 5 is cancelled. Claims 16-20 have been withdrawn. A first action on the merits of claims 1-4, 6-15 and 21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 9, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. (hereinafter ‘Leeflang’, U.S. PGPub. No. 2016/0058971) in view of Fuentes (U.S. PGPub. No. 2012/0277671), and further in view of Bonnette et al. (hereinafter ‘Bonnette’, U.S. PGPub. No. 2006/0129091).
In regards to independent claim 1 and claim 13, Leeflang discloses a guiding sheath (apparatus 10 in Fig. 1A, [0037]: a sheath), comprising: an elongated shaft (tubular shaft along axis 16) having an inner liner (inner liner 40 in Fig. 1B) defining a lumen (Fig. 1B illustrates the cross-sectional view of the apparatus 10 including lumen 18a), a braided member (reinforcement members 43a and 43b in Fig. 1B) with surrounding the inner liner (see Fig. 1B), and an outer layer (outer jacket 44) surrounding the braided member; a ring electrode (electrodes 238 as shown in exemplary Fig. 6) mounted on the elongated shaft (Fig. 6 details the electrodes 238 being positioned on a distal portion 14 of the sheath as shown in Fig. 1A);  a lead wire (lead wires 236 as shown in Fig. 6) having a distal end connected to the ring electrode ([0096]); and a puller wire ([0046]: steering element disposed within the auxiliary lumen 18b); a lumen puller 
However, the embodiment of Fig. 1B does not disclose a lumened lead wire tubing as claimed. 
In an alternate embodiment, Leeflang discloses a lumened lead wire tubing extending longitudinally along the elongated shaft (auxiliary lumen 118 extending along the shaft in Figs. 5) for disposing leadwires and conductors ([0063]). Specifically, Leeflang contemplates that a proximal portion of the tubing extends below the braided member, a distal portion of the tubing extends above the braided member and a transition portion passing through a gap in the braided member ([0063]: the location of the second segment 118b-2 and 118b-1 may be reversed when leadwires are disposed within the auxiliary tubes 118; distal portion: proximal portion 118b-2 of the auxiliary lumen 118b in exemplary Fig. 5; intermediate portion between 118b-1 and 118b-2 of the auxiliary lumen 118b in Fig. 5; proximal portion: distal portion 118b-2 in Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 1B of Leeflang and incorporate the lead wire tubing configuration of Leeflang, so that this configuration may facilitate the wires or conductors disposed within the distal portion of the leadwire tubing to access the electrodes while the proximal and/or intermediate portions of the leadwire tubing to be disposed deeper within the shaft to shield or otherwise protect the leadwires ([0053]). 
However, Leeflang fails to disclose the lumened puller wire tubing extends below the braided member along its entire length.
Fuentes teaches an electrode catheter similar to that of Leeflang (see catheter 10 in Fig. 1). Specifically, Fuentes teaches a lumened puller wire tubing (steering element 120 disposed in 
Leeflang/Fuentes combination discloses a control handle at a proximal end of the elongated shaft (30 in Fig. 1A); and a hemostatic valve ([0045]). However, Leeflang is silent as to the hemostatic valve having the specific structures as claimed. 
Bonnette teaches a hemostatic valve (manifold in Fig. 2) comprising a hub housing (body 34) comprising proximal and distal ends and a central passage (cavity 52), an end cap mounted on the proximal end of the hub housing (14) and comprising a central opening defining an entry into the central passage of the hub housing (passage 96 in Fig. 3), a seal valve member (self- sealing hemostatic valve 88 in Fig. 2 and 3) within the central passage of the hub housing and comprising a deformable central opening (the hemostatic valve is seal-sealing as shown in Fig. 2; [0066]: cited application number 10/455,096 also published as U.S. PGPub. No. 2004/0210194 which details the sealing valve shows a plurality of slits 96a-96n extending outwardly in radial fashion from the center in Fig. 4, [0089]), the deformable central opening being configured to remain closed in a neutral configuration but to deform upon exertion of axial pressure on the 
In regards to claim 6, 
In regards to claim 8, Leeflang/Fuentes/Bonnette combination further discloses wherein the braided member has interstitial spaces that are filled by a material of the outer layer ([0091]: the jacket material 7 is delivered as a liquid, powder and the like and applied to the reinforcement member 43).
In regards to claim 9, in view of the combination above, Fuentes further discloses a second puller wire and a second puller wire tubing (see additional 120b and 124b in Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a second puller wire and puller wire tubing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.Doing so would allow for a better steering of the distal end of the guiding sheath.
In regard to claims 11 & 12, Leeflang/Fuentes/Bonnette combination further discloses wherein the elongated shaft has a deflection section (Fig. 1A illustrates that the distal end 14 of the catheter deflects) and the gap in the braided member is proximal of the deflection section (second segment 118b-2), wherein the gap in the braided member is proximal of the deflection section ([0061]-[0062]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leeflang, Fuentes, Bonnette as applied to claim 1 above, and further in view of Rajagopalan et al. (hereinafter ‘Rajagopalan’, U.S. PGPub. No. 2017/0007310).
In regards to claim 2, Leeflang/Fuentes/Bonnette combination discloses the invention substantially as claimed in claim 1 and discussed above.
 Leeflang further discloses the braided member having a braided distal portion distal or the gap and a braided proximal portion proximal of the gap (see the rejection of claim 1) and also 
Rajagopalan teaches providing a braided member (braid filament 117 in Fig. 28) throughout a longitudinal length of a medical device shaft ([0483]). Specifically, Rajagopalan teaches that the braided member in a distal end of the medical device shaft is more flexible by having a greater pitch than the proximal end of the medical device shaft ([0483]: the distal end has less turns per length which means that the pitch between adjacent coils are greater than at the proximal end). Given that Leeflang contemplates varying the pitch of the braided members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leeflang so that the distal portion has a greater pitch that the proximal portion as taught by Rajagopalan. Doing so allows the distal end of the medical device/guiding sheath to be more flexible than its proximal end ([0483]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang, Fuentes and Bonnette as applied to claim 1 above, and further in view of Leeflang et al. (hereinafter ‘Leeflang ‘183’, U.S. PGPub. No. 2017/0080183).
In regard to claims 3 and 4, 
Leeflang ‘183 teaches a guiding sheath comprising a lumened tubing similar to that of Leeflang (auxiliary lumen 18b in Fig. 6A) and the lumened tubing having a variety of cross-section shapes (Figs. 6B-6D), specifically, the lumened tubing having a rectangular cross-section (Fig. 6C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective fiiling date of the invention to modify the cross-sectional shape of the auxiliary lumen of Leeflang/Fuentes/Bonnette combination and provide a rectangular cross-section as taught by Leeflang ‘183, thereby arriving at the claimed invention. Providing non-circularly shape, such as a rectangular cross-sectional shape reduces the overall profile of the guiding sheath ([0034]-[0035]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang, Fuentes, Bonnette as applied to claim 1 above, and further in view of Gonda (U.S. PGPub. No. 2012/0172717).
In regards to claim 7, Leeflang/Fuentes/Bonnette combination discloses the invention substantially as claimed in claim 1 and discussed above. Leeflang/Fuentes/Bonnette combination further discloses the outer layer having a distal portion and a proximal portion. However, Leeflang/Fuentes combination does not disclose the distal portion having a first durometer, and the proximal portion having a second durometer that is greater than the first durometer. 
Gonda teaches a sheath ([0038]: sheath in Fig. 1) comprising an outer layer (23) having one or more layers of polymeric material ([0058]) so that the outer layer/tube forms different durometers from the proximal end to the distal end. Specifically, Gonda contemplates a soft, atraumatic tip, or less durometer as compared with the proximal portion ([0058]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the outer layer of Leeflang 
In regards to claim 10, Leeflang/Fuentes/Bonnette combination discloses the invention substantially as claimed in claim 1 and discussed above. However, Leeflang/Fuentes combination does not disclose a distal ring, wherein a distal end of the puller wire is affixed to the distal ring.
Gonda teaches providing two puller wires that are attached to a distal ring (pulling wire 32 is affixed to an anchoring structure 38 as shown in Fig. 3). Given that Leeflang contemplates fixing the puller wire to a component adjacent the distal tip ([0058]: “a distal end 136b of the steering element 136 may be fixed or otherwise coupled to the distal end 114, e.g. to a component defining or adjacent the distal tip (not shown)”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the guiding sheath of Leeflang/Fuentes combination and incorporate the distal ring as taught by Gonda so that the puller wires of Leeflang/Fuentes combination are anchored to the anchoring ring disposed within the distal end of the guiding sheath to function as intended, deflecting the shaft ([0046]). 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang, Fuentes, Bonnette as applied to claim 1 above, and further in view of McKenna et al. (hereinafter ‘McKenna’, U.S. Pat. No. 5,727,715).
In regard to claims 14-15, 
McKenna teaches a washer (washer 77 in Fig. 18) comprising at least one air vent includes a radial indent/radial groove (washer 77 comprises radial slot 79, col. 6, ln. 24-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the friction ring of Leeflang/Fuentes/Bonnette combination and incorporate an air vent including a radial indent/groove as taught by McKenna, as doing so allows vent air to pass (col. 6, ln. 24-31).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leeflang, Fuentes and Bonnette as applied to claim 1 above, and further in view of Wechter et al. (hereinafter ‘Wechter’, U.S. PGPub. No. 2015/0088237).
In regards to claim 21, Leeflang/Fuentes/Bonnette combination discloses the invention substantially as claimed in claim 1 and discussed above. However, Leeflang/Fuentes/Bonnette combination fails to disclose the lumened lead wire tubing comprising a plurality of lumens.
Wechter teaches providing dividers within a lumen tubing to form multiple lumens so that each of the lumens are configured to receive conductors ([0110]-[0111]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lead wire lumen tubing of Leeflang/Fuentes/Bonnette combination and incorporate dividers and form multi-lumen tubing so that each of the lumens are configured to receive conductors ([0110]-[0111]). Furthermore, doing so would ensure that lead wires in one of the multi-lumens are isolated from the other lead wires in the other multi-lumens. 
Response to Arguments
Applicant’s arguments, see Remarks filed on August 27, 2021, with respect to the rejection(s) of claim(s) 1, 6, 8, 9, 11-13 under 35 U.S.C. 103 in view of Leeflang et al (U.S. 
With respect to Applicant's argument that Leeflang appears to require the puller wire auxiliary lumen to "change position" with respect to the reinforcement members along the tubular device and thus one of ordinary skill in the art would not have replaced Leeflangs' position changing puller wire lumen with Fuentes' puller wire lumen that does not change position with respect to either the inner or outer braid structure has been fully considered. However, the examiner respectfully disagrees. In paragraph [0051] of Leeflag, it discloses that in one embodiment, one or more of the layers of the apparatus 10 may have substantially homogenous construction between the proximal and distal ends. And in an alternate embodiment, the construction may vary along the length of the apparatus as shown in Figs. 2and 3. Therefore, Leeflang does contemplate that the puller wire lumen does not have to change position along the length of the apparatus. Given that it is silent as to the arrangement, Fuentes is relied upon to teach a lumened puller wire tubing between inner and outer cylindrical braid structures ([0014]). Therefore, as already contemplated by Leeflang, it would have been obvious to one of ordinary skill in the art to choose any one of the two know arrangements to incorporate the steering wires with inner and outer braid structures so as to securely fix the puller wire within the catheter. This argument is not persuasive.
Applicant’s argument that Leeflang, Fuentes and Schumacher fail to disclose the recited hemostatic valve structure. This argument is persuasive. Therefore, the rejection has been withdrawn and upon further consideration, a new ground of rejection has been made in view of Bonnette et al. (hereinafter ‘Bonnette’, U.S. PGPub. No. 2006/0129091).Bonnette in teaching a self-sealing valve, aids in curing the deficiency of Leeflang/Fuentes combination. 
Furthermore, Applicant’s remarks on page(s) 12-13 are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1. Therefore, new ground of rejections under 35 U.S.C. 103 in view of Schumacher have been made of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        11/5/2021